DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               C.C., the father,
                                  Appellant,

                                      v.

                         GUARDIAN AD LITEM,
                              Appellee.

                               No. 4D20-2053

                           [December 2, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert B. Meadows, Judge; L.T. Case No. 56-2018-DP-
000230 A.

  Ryan Thomas Truskoski of Ryan Thomas Truskoski, P.A., Orlando, for
appellant.

   Morgan Lyle Weinstein of Twig, Trade, & Tribunal, PLLC, Fort
Lauderdale, and Thomasina F. Moore, Statewide Director of Appeals, and
Samantha C. Valley, Senior Attorney of the Statewide Guardian Ad Litem
Office, Tallahassee, for appellee.

PER CURIAM.

   Affirmed. See L.C. v. Dep’t of Children and Families, 294 So. 3d 447
(Fla. 4th DCA 2020); T.D. v. Dep’t of Children and Families, 187 So. 3d 365
(Fla. 5th DCA 2016).

WARNER, CONNER and FORST, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.